34 So. 3d 244 (2010)
Jorge L. MARTI, Jr., Appellant,
v.
DEPARTMENT OF REVENUE o/b/o Gloria C. LANDA, Appellee.
No. 3D09-2829.
District Court of Appeal of Florida, Third District.
May 12, 2010.
Jorge L. Marti, Jr., in proper person.
Bill McCollum, Attorney General and Toni C. Bernstein, Tallahassee, Senior Assistant Attorney General, for appellee, Department of Revenue.
Before GERSTEN, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.

CONFESSION OF ERROR
Based on the Department of Revenue's confession of error, we reverse and remand this matter to the lower tribunal for a new administrative hearing before the Division of Administrative Hearings.
Reversed and remanded.